                        Case 20-10343-LSS              Doc 6248         Filed 09/16/21        Page 1 of 17




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         In re:                                                       Chapter 11

         BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
         DELAWARE BSA, LLC,1
                                                                      Jointly Administered
                                          Debtors.


                                                CERTIFICATE OF SERVICE

                           I hereby certify that on September 16, 2021, the Joint Reply of the Future

         Claimants' Representative and the Coalition of Abused Scouts for Justice in Support of Debtors'

         Disclosure Statement for the Fifth Amended Plan, Solicitation Procedures and Form of Ballots

         [Docket No. 6246] was caused to be served as indicated upon the parties identified on the

         attached service list.

         Dated: September 16, 2021                       YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                          /s/ Robert S. Brady
                                                         Robert S. Brady (No. 2847)
                                                         Rodney Square
                                                         1000 North King Street
                                                         Wilmington, Delaware 19801
                                                         Telephone: (302) 571-6600
                                                         Facsimile: (302) 571-1253
                                                         Email: rbrady@ycst.com

                                                         Counsel to the Future Claimants’ Representative




         1
           The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
         is 1325 West Walnut Hill Lane, Irving, Texas 75038.
28613272.1
                       Case 20-10343-LSS      Doc 6248   Filed 09/16/21   Page 2 of 17

                          Boy Scouts of America and Delaware BSA, LLC Service List
                            (All Parties Served Via Email Unless Otherwise Noted)

Derek C. Abbott, Andrew R. Remming,                      Thomas A. Labuda
Joseph C. Barsalona II, and Paige N. Topper              Karim Basaria
Morris, Nichols, Arsht & Tunnell LLP                     Sidley Austin LLP
1201 North Market Street, 16th Floor                     One South Dearborn Street
Wilmington, DE 19801                                     Chicago, IL 60603
dabbott@mnat.com                                         tlabuda@sidley.com
barsalona@mnat.com                                       kbasaria@sidley.com
aremming@mnat.com
ptopper@mnat.com




Jessica C.K. Boelter                                     Office of the United States Trustee
White & Case LLP                                         Attn: David L. Buchbinder and Hannah M. McCollum
1221 Avenue of the Americas                              844 King Street, Suite 2207
New York, NY 10020-1095                                  Lockbox 35
jessica.boelter@whitecase.com                            Wilmington, DE 19801
                                                         david.l.buchbinder@usdoj.gov


Cassandra Burton                                         Paul W. Carey
Pension Benefit Guaranty Corporation                     Mirick, O’Connell, DeMallie & Lougee, LLP
Office of the General Counsel                            100 Front Street
1200 K Street, N.W.                                      Worcester, MA 01608
Washington, D.C. 20005-4026                              pcarey@mirickoconnell.com
burton.cassandra@pbgc.gov


Kate P. Foley                                            Jeffrey E. Bjork
Mirick, O’Connell, DeMallie & Lougee, LLP                Kimberly A. Posin
1800 West Park Drive, Suite 400                          Nicholas J. Messana
Westborough, MA 01581                                    Latham & Watkins LLP
kfoley@mirickoconnell.com                                355 South Grand Avenue, Suite 100
                                                         Los Angeles, CA 90071-1560
                                                         jeff.bjork@lw.com
                                                         kim.posin@lw.com
                                                         nicholas.messana@lw.com

Adam J. Goldberg                                         Michael J. Merchant and Brett M. Haywood
Latham & Watkins LLP                                     Richards, Layton & Finger, P.A.
1271 Avenue of the Americas                              One Rodney Square
New York, NY 10020-1401                                  920 North King Street
adam.goldberg@lw.com                                     Wilmington, DE 19801
                                                         merchant@rlf.com
                                                         haywood@rlf.com
                       Case 20-10343-LSS     Doc 6248    Filed 09/16/21   Page 3 of 17

                           Boy Scouts of America and Delaware BSA, LLC Service List
                             (All Parties Served Via Email Unless Otherwise Noted)

Eric Lopez Schnabel                                      Bruce R. Ewing
Alessandra Glorioso                                      Eric Lopez Schnabel
Dorsey & Whitney (Delaware) LLP                          Dorsey & Whitney LLP
300 Delaware Avenue, Suite 1010                          51 West 52nd Street
Wilmington, DE 19801                                     New York, NY 10019
schnabel.eric@dorsey.com                                 ewing.bruce@dorsey.com
glorioso.alessandra@dorsey.com


Stephen M. Miller                                        Margaret M. Anderson
Carl N. Kunz, III                                        Fox Swibel Levin & Carroll LLP
Morris James LLP                                         200 W. Madison Street, Suite 3000
500 Delaware Avenue, Suite 1500                          Chicago, IL 60606
Wilmington, DE 19801                                     panderson@foxswibel.com
smiller@morrisjames.com
ckunz@morrisjames.com


Riley C. Walter                                          Jan T. Perkins
Wanger Jones Helsley, PC                                 Baker Manock & Jensen, PC
265 E. River Park Circle, Suite 310                      5260 North Palm Avenue, Suite 421
Fresno, CA 93720                                         Fresno, CA 93704
rwalter@wjhattorneys.com                                 jperkins@bakermanock.com

Michael Marchese                                         Louis R. Strubeck, Jr.
Sequoia Council of BoyScouts, Inc.                       Kristian W. Gluck
6005 N. Tamera Avenue                                    Ryan E. Manns
Fresno, CA 93711                                         Norton Rose Fulbright US LLP
michael.marchese@scouting.org                            2200 Ross Avenue, Suite 3600
                                                         Dallas, TX 75201-7932
                                                         louis.strubeck@nortonrosefulbright.com
                                                         kristian.gluck@nortonrosefulbright.com
                                                         ryan.manns@nortonrosefulbright.com

Matthew P. Ward                                          Synchrony Bank
Morgan L. Patterson                                      c/o PRA Receivables Management, LLC
Womble Bond Dickinson (US) LLP                           Attn: Valerie Smith
1313 North Market Street, Suite 1200                     P.O. Box 41021
Wilmington, DE 19801                                     Norfolk, VA 23541
matthew.ward@wbd-us.com                                  claims@recoverycorp.com
morgan.patterson@wbd-us.com
                       Case 20-10343-LSS     Doc 6248    Filed 09/16/21   Page 4 of 17

                           Boy Scouts of America and Delaware BSA, LLC Service List
                             (All Parties Served Via Email Unless Otherwise Noted)

John P. Dillman                                          Eric S. Goldstein
Linebarger Goggan Blair & Sampson, LLP                   Shipman & Goodwin LLP
P.O. Box 3064                                            One Constitution Plaza
Houston, TX 77253-3064                                   Hartford, CT 06103-1919
houston_bankruptcy@publicans.com                         egoldstein@goodwin.com
                                                         bankruptcy@goodwin.com
                                                         bankruptcyparalegal@goodwin.com

David M. Fournier                                        Harris B. Winsberg
Marcy J. McLaughlin Smith                                Troutman Pepper Hamilton Sanders LLP
Troutman Pepper Hamilton Sanders LLP                     600 Peachtree St. NE, Suite 3000
Hercules Plaza, Suite 5100                               Atlanta, GA 30308
1313 Market Street
                                                         harris.winsberg@troutman.com
Wilmington, DE 19801
david.fournier@troutman.com
marcy.smith@troutman.com


Louis T. DeLucia                                         Todd C. Jacobs
Alyson M. Fiedler                                        John E. Bucheit
Ice Miller LLP                                           Bradley Riley Jacobs PC
1500 Broadway, Suite 2900                                500 West Madison Street, Suite 1000
New York, NY 10036                                       Chicago, IL 60661
louis.delucia@icemiller.com                              tjacobs@bradleyriley.com
alyson.fiedler@icemiller.com                             jbucheit@bradleyriley.com

Jason P. Hood                                            Daniel W. Van Horn
Davies Hood PLLC                                         Butler Snow LLP
22 North Front Street, Suite 620                         P.O. Box 171443
Memphis, TN 38103-2100                                   Memphis, TN 38187-1443
Jason.Hood@davieshood.com                                Danny.VanHorn@butlersnow.com

Craig T. Fessenden                                       Raeann Warner
Pension Benefit Guaranty Corporation                     Jacobs & Crumplar, P.A.
Office of the General Counsel                            750 Shipyard Drive, Suite 200
1200 K Street, N.W.                                      Wilmington, DE 19801
Washington, D.C. 20005-4026                              raeann@jcdelaw.com
fessenden.craig@pbgc.gov


Thomas S. Neuberger                                      Elizabeth Weller
Stephen J. Neuberger                                     Linebarger Goggan Blair & Sampson, LLP
The Neuberger Firm                                       2777 N. Stemmons Freeway, Suite 1000
17 Harlech Drive                                         Dallas, TX 75207
Wilmington, DE 19807                                     dallas.bankruptcy@publicans.com
tsn@neubergerlaw.com
sjn@neubergerlaw.com
                       Case 20-10343-LSS      Doc 6248    Filed 09/16/21      Page 5 of 17

                            Boy Scouts of America and Delaware BSA, LLC Service List
                              (All Parties Served Via Email Unless Otherwise Noted)

Bruce W. Leaverton                                        Missouri Department of Revenue
Karr Tuttle Campbell, P.S.                                Bankruptcy Unit
701 Fifth Avenue, Suite 3300                              Attn: Steven A. Ginther
Seattle, WA 98104                                         P.O. Box 475
bleaverton@karrtuttle.com                                 Jefferson City, MO 65105-0475
                                                          deecf@dor.mo.gov

FIRST CLASS MAIL                                          Victor Vilaplana
William Russell Hill                                      Foley & Lardner LLP
#875698                                                   3579 Valley Centre Drive, Suite 300
Florida State Prison                                      San Diego, CA 92130
P.O. Box 800                                              vavilaplana@foley.com
Raiford, FL 32083-0800

FIRST CLASS MAIL                                          Patrick A. Jackson
John A. Vos                                               Ian J. Bambrick
                                                          Kaitlin W. MacKenzie
1430 Lincoln Avenue                                       Faegre Drinker Biddle & Reath LLP
San Rafael, CA 94901                                      222 Delaware Avenue, Suite 1410
                                                          Wilmington, DE 19801
                                                          patrick.jackson@faegredrinker.com
                                                          ian.bambrick@faegredrinker.com
                                                          kaitlin.mackenzie@faegredrinker.com

Ian Conner Bifferato                                      Deb Secrest
The Bifferato Firm, P.A.                                  Commonwealth of Pennsylvania
1007 North Orange Street, 4th Floor                       Department of Labor and Industry
Wilmington, DE 19801                                      Collections Support Unit
cbifferato@tbf.legal                                      651 Boas Street, Room 925
                                                          Harrisburg, PA 17121
                                                          ra-li-ucts-bankrupt@state.pa.us

Brian J. McLaughlin                                       Jeffrey R. Waxman
Rachel B. Mersky                                          Eric J. Monzo
Monzack Mersky McLaughlin and Browder, P.A.               Morris James LLP
1201 N. Orange Street, Suite 400                          500 Delaware Avenue, Suite 1500
Wilmington, DE 19801                                      Wilmington, DE 19801
bmclaughlin@monlaw.com                                    jwaxman@morrisjames.com
rmersky@monlaw.com                                        emonzo@morrisjames.com



Angela Z. Miller                                          James P. Ruggeri
Phillips Lytle LLP                                        Joshua D. Weinberg
One Canalside                                             Abigail W. Williams
125 Main Street                                           Shipman & Goodwin LLP
Buffalo, NY 14203                                         1875 K Street NW, Suite 600
amiller@phillipslytle.com                                 Washington, DC 20006-1251
                                                          jruggeri@goodwin.com
                                                          jweinberg@goodwin.com
                                                          awilliams@goodwin.com
                       Case 20-10343-LSS    Doc 6248    Filed 09/16/21   Page 6 of 17

                          Boy Scouts of America and Delaware BSA, LLC Service List
                            (All Parties Served Via Email Unless Otherwise Noted)

Erin R. Fay                                             Tara LeDay
Gregory J. Flasser                                      McCreary, Veselka, Bragg & Allen, P.C.
Bayard, P.A.                                            P. O. Box 1269
600 N. King Street, Suite 400                           Round Rock, TX 78680
Wilmington, DE 19801                                    tleday@mvbalaw.com
efay@bayardlaw.com
gflasser@bayardlaw.com


Deirdre M. Richards                                     Susan N.K. Gummow
Fineman Krekstein & Harris PC                           Foran Glennon Palandech Ponzi & Rudloff, P.C.
1300 N. King Street                                     222 N. LaSalle Sreet, Suite 1400
Wilmington, DE 19801                                    Chicago, IL 60614
drichards@finemanlawfirm.com                            sgummow@fgppr.com




Kathleen M. Miller                                      Richard G. Mason
Smith, Katzenstein & Jenkins LLP                        Douglas K. Mayer
1000 West Street, Suite 1501                            Joseph C. Celentino
Wilmington, DE 19801                                    Wachtell, Lipton, Rosen & Katz
kmiller@skjlaw.com                                      51 West 52nd Street
                                                        New York, NY 10019
                                                        rgmason@wlrk.com
                                                        dkmayer@wlrk.com
                                                        jccelentino@wlrk.com

Tad Thomas                                              Paul A. Fanning
Louis C. Schneider                                      Ward and Smith, P.A.
Thomas Law Offices, PLLC                                P.O. Box 8088
9418 Norton Commons Blvd., Suite 200                    Greenville, NC 27835-80
Louisville, KY 40059                                    paf@wardandsmith.com
tad@thomaslawoffices.com
lou.schneider@thomaslawoffices.com

Bradley L. Rice                                         Mark L. Desgrosseilliers
Nagel Rice LLP                                          Chipman, Brown, Cicero & Cole, LLP
103 Eisenhower Parkway                                  Hercules Plaza
Roseland, NJ 07068                                      1313 North Market Street, Suite 5400
brice@nagelrice.com                                     Wilmington, DE 19801
                                                        desgross@chipmanbrown.com
                          Case 20-10343-LSS     Doc 6248    Filed 09/16/21     Page 7 of 17

                              Boy Scouts of America and Delaware BSA, LLC Service List
                                (All Parties Served Via Email Unless Otherwise Noted)

Cindy L. Robinson                                           Thomas Moers Mayer, Rachael Ringer,
Doug Mahoney                                                David E. Blabey, Jr., Jennifer R. Sharret,
Robinson Mahoney PLLC                                       and Megan M. Wasson
1210 Post Road                                              Kramer Levin Naftalis & Frankel LLP
Fairfield, CT 06824                                         1177 Avenue of the Americas
crobinson@robinsonmahoney.com                               New York, NY 10036
dmahoney@robinsonmahoney.com                                tmayer@kramerlevin.com
                                                            rringer@kramerlevin.com
                                                            dblabey@kramerlevin.com
                                                            jsharret@kramerlevin.com
                                                            mwasson@kramerlevin.com

Kurt F. Gwynne                                              Joseph H. Lemkin
Mark W. Eckard                                              Stark & Stark, P.C.
Reed Smith LLP                                              P.O. Box 5315
1201 N. Market Street, Suite 1500                           Princeton, NJ 08543
Wilmington, DE 19801                                        jlemkin@stark-stark.com
kgwynne@reedsmith.com
meckard@reedsmith.com


James I. Stang, Robert B. Orgel, James E. O’Neill,          Gerald D. Jowers, Jr.
John W. Lucas, Linda Cantor, and Ilan D. Scharf             Janet, Janet & Scuggs, LLC
Pachulski Stang Ziehl & Jones LLP                           500 Taylor Street, Suite 301
919 N. Market Street, 17th Floor                            Columbia, SC 29201
Wilmington, DE 19801                                        GJowers@JJSJustice.com
jstang@pszjlaw.com
rorgel@pszjlaw.com
joneill@pszjlaw.com
lcantor@pszjlaw.com
jlucas@pszjlaw.com
ischarf@pszjlaw.com


Karen C. Bifferato                                          Michael P. Pompeo
Kelly M. Conlan                                             Faegre Drinker Biddle & Reath LLP
Jeffrey C. Wisler
Connolly Gallagher LLP
                                                            1177 Avenue of the Americas, 41st Floor
1201 N. Market Street, 20th Floor                           New York, NY 10036-2714
Wilmington, DE 19801                                        michael.pompeo@faegredrinker.com
kbifferato@connollygallagher.com
kconlan@connollygallagher.com
jwisler@connollygallagher.com

William P. Bowden                                           David M. Klauder
Ashby & Geddes, P.A.                                        Bielli & Klauder, LLC
500 Delaware Avenue, 8th Floor                              1204 N. King Street
Wilmington, DE 19801                                        Wilmington, DE 19801
wbowden@ashbygeddes.com                                     dklauder@bk-legal.com
                       Case 20-10343-LSS     Doc 6248   Filed 09/16/21   Page 8 of 17

                          Boy Scouts of America and Delaware BSA, LLC Service List
                            (All Parties Served Via Email Unless Otherwise Noted)

Michael T. Pfau                                         Alan C. Hochheiser
Jason P. Amala                                          Maurice Wutscher LLP
Vincent T. Nappo                                        23611 Chagrin Blvd., Suite 207
Pfau Cochran Vertetis Amala PLLC                        Beachwood, OH 44122
403 Columbia Street, Suite 500                          ahochheiser@mauricewutscher.com
Seattle, WA 98104
michael@pcvalaw.com
jason@pcvalaw.com
vnappo@pcvalaw.com

Paul Mones                                               R. Joseph Hrubiec
Paul Mones PC                                           Napoli Shkolnik PLLC
13101 Washington Blvd.                                  919 N. Market Street, Suite 1801
Los Angeles, CA 90066                                   Wilmington, DE 19801
paul@paulmones.com                                      rhrubiec@napolilaw.com



Matthew S. Sorem                                        Ryan S. Smethurst
Nicolaides Fink Thorpe Michaelides Sullivan LLP         Margaret H. Warner
10 S. Wacker Drive, 21st Floor                          McDermott Will & Emery LLP
Chicago, IL 60606                                       The McDermott Building
msorem@nicolaidesllp.com                                500 North Capitol Street, NW
                                                        Washington, DC 20001-1531
                                                        rsmethurst@mwe.com
                                                        mwarner@mwe.com

David A. Lebowitz                                       Shawn M. Christianson
Kaufman Lieb Lebowitz & Frick LLP                       Buchalter, A Professional Corporation
10 East 40th Street, Suite 3307                         55 Second Street, 17th Floor
New York, NY 10016                                      San Francisco, CA 94105-3493
dlebowitz@kllf-law.com                                  schristianson@buchalter.com


Stamatios Stamoulis                                     Tancred Schiavoni
Richard C. Weinblatt                                    Janine Panchok-Berry
Stamoulis & Weinblatt LLC                               O’Melveny & Myers LLP
800 N. West Street, Suite 800                           Times Square Tower
Wilmington, DE 19801                                    7 Times Square
stamoulis@swdelaw.com                                   New York, NY 10036-6537
weinblatt@swdelaw.com                                   tschiavoni@omm.com
filings@swdelaw.com                                     jpanchok-berry@omm.com

Michael J. Joyce                                        Britton C. Lewis
The Law Offices of Joyce, LLC                           Carruthers & Roth, P.A.
1225 King Street, Suite 800                             235 N. Edgeworth Street
Wilmington, DE 19801                                    P.O. Box 540
mjoyce@mjlawoffices.com                                 Greensboro, NC 27401
                                                        bcl@crlaw.com
                      Case 20-10343-LSS        Doc 6248   Filed 09/16/21    Page 9 of 17

                          Boy Scouts of America and Delaware BSA, LLC Service List
                            (All Parties Served Via Email Unless Otherwise Noted)

Kevin Coughlin, Lorraine Armenti, Michael Hrinewski       Todd M. Brooks
Coughlin Duffy, LLP                                       Whiteford Taylor & Preston LLP
350 Mount Kemble Avenue                                   Seven Saint Paul Street, 15th Floor
P.O. Box 1917                                             Baltimore, MD 21202-1626
Morristown, NJ 0796                                       tbrooks@wtplaw.com
kcoughlin@coughlinduffy.com
larmenti@coughlinduffy.com
mhrinewski@coughlinduffy.com


Richard W. Riley                                          Christopher S. Murphy, Assistant Attorney General
Whiteford Taylor & Preston LLC                            c/o Sherri K. Simpson, Paralegal
The Renaissance Centre                                    Attorney General’s Office
405 North King Street, Suite 500                          Bankruptcy & Collections Division
Wilmington, DE 19801                                      P.O. Box 12548
rriley@wtplaw.com                                         Austin, TX 78711-2548
                                                          christopher.murphy@oag.texas.gov
                                                          sherri.simpson@oag.texas.gov
                                                          hannah.mccollum@usdoj.gov

R. Karl Hill                                              Douglas R. Gooding
Seitz, Van Ogtrop & Green, P.A.                           Jonathan D. Marshall
222 Delaware Avenue, Suite 1500                           Michael J. Foley, Jr.
Wilmington, DE 19801                                      Choate, Hall & Stewart LLP
khill@svglaw.com                                          Two International Place
                                                          Boston, MA 02110
                                                          dgooding@choate.com
                                                          jmarshall@choate.com
                                                          mjfoley@choate.com

Kim V. Marrkand                                           William E. Winfield
Nancy D. Adams                                            Nelson Comis Kettle & Kinney LLP
Laura Bange Stephens                                      300 E. Esplanade Drive, Suite 1170
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.       Oxnard, CA 93036
One Financial Center                                      wwinfield@calattys.com
Boston, MA 02111
kmarrkand@mintz.com
ndadams@mintz.com
lbstephens@mintz.com

Richard A. Barkasy                                        Henry C. Shelton, III
Kristi J. Doughty                                         Adams and Reese LLP
Schnader Harrison Segal & Lewis LLP                       6075 Poplar Avenue, Suite 700
824 N. Market Street, Suite 800                           Memphis, TN 38119
Wilmington, DE 19801                                      Henry.Shelton@arlaw.com
rbarkasy@schnader.com
kdoughty@schnader.com
                      Case 20-10343-LSS         Doc 6248   Filed 09/16/21   Page 10 of 17

                          Boy Scouts of America and Delaware BSA, LLC Service List
                            (All Parties Served Via Email Unless Otherwise Noted)

James Tobia                                                Bruce W. McCullough
The Law Office of James Tobia, LLC                         Bodell Bové, LLC
1716 Wawaset Street                                        1225 N. King Street, Suite 1000
Wilmington, DE 19806                                       Wilmington, DE 19801
jtobia@tobialaw.com                                        bmccullough@bodellbove.com


Michael J. Pankow                                          FIRST CLASS MAIL
Joshua M. Hantman                                          D.J.S.
Andrew J. Roth-Moore                                       #795743 D-G-6
Brownstein Hyatt Farber Schreck, LLP                       Clallam Bay Corrections Center
410 17th Street, Suite 2200                                1830 Eagle Crest Way
Denver, CO 80202                                           Clallam Bay, WA 98326
mpankow@bhfs.com
jhantman@bhfs.com
Aroth-moore@bhfs.com

FIRST CLASS MAIL                                           Domenic E. Pacitti
N.E.K.                                                     Klehr Harrison Harvey Branzburg LLP
#402985 D-G-5                                              919 Market Street, Suite 1000
Clallam Bay Corrections Center                             Wilmington, DE 19801
1830 Eagle Crest Way                                       dpacitti@klehr.com
Clallam Bay, WA 98326

Morton R. Branzburg                                        Stephen Crew
Klehr Harrison Harvey Branzburg LLP                        Peter Janci
1835 Market Street, Suite 1400                             Crew Janci LLP
Philadelphia, PA 19103                                     1200 NW Naito Parkway, Suite 500
mbranzburg@klehr.com                                       Portland, OR 97209
                                                           steve@crewjanci.com
                                                           peter@crewjanci.com

William D. Sullivan                                        Larry R. Boyd
Sullivan Hazeltine Allinson LLC                            Chad Timmons
919 North Market Street, Suite 420                         Emily M. Hahn
Wilmington, DE 19801                                       Abernathy, Roeder, Boyd & Hullett, P.C.
bsullivan@sha-llc.com                                      1700 Redbud Blvd., Suite 300
                                                           McKinney, TX 75069
                                                           ctimmons@abernathylaw.com
                                                           bankruptcy@abernathylaw.com
                                                           ehahn@abernathy-law.com

Michael G. Kelly                                           Amish R. Doshi
Kelly, Morgan, Dennis, Corzine & Hansen, P.C.              Doshi Legal Group, P.C.
P.O. Box 1311                                              1979 Marcus Avenue, Suite 210E
Odessa, TX 79760-1311                                      Lake Success, NY 11042
mkelly@kmdfirm.com                                         amish@doshilegal.com
                          Case 20-10343-LSS              Doc 6248   Filed 09/16/21   Page 11 of 17

                               Boy Scouts of America and Delaware BSA, LLC Service List
                                 (All Parties Served Via Email Unless Otherwise Noted)

Kami Quinn, Meredith Neely, Emily Grim,                             Peter Muthig
Jasmine Chalashtori, Rachel Jennings, and Kyle Dechant              Maricopa County Attorney’s Office
Gilbert LLP
700 Pennsylvania Avenue, SE, Suite 400
                                                                    Civil Services Division
Washington, DC 20003                                                225 W. Madison Street
quinnk@gilbertlegal.com                                             Phoenix, AZ 85003
neelym@gilbertlegal.com                                             muthigk@mcao.maricopa.gov
grime@gilbertlegal.com
chalashtorij@gilbertlegal.com
jenningsr@gilbertlegal.com
dechantk@gilbertlegal.com
Don Stecker                                                         Flordia M. Henderson
Linebarger Goggan Blair & Sampson, LLP                              P.O. Box 30604
112 E. Pecan Street, Suite 2200                                     Memphis, TN 38130-0604
San Antonio, TX 78205                                               flordia@fhendersonlaw.net
sanantonio.bankruptcy@publicans.com

Tennessee Department of Labor                                       David J. Molton
Bureau of Unemployment Insurance                                    Brown Rudnick LLP
c/o Tennessee Attorney General’s Office,                            Seven Times Square
Bankruptcy Division                                                 New York, NY 10036
Attn: Laura L. McCloud                                              DMolton@brownrudnick.com
P.O. Box 20207
Nashville, TN 37202-0207
AGBankDelaware@ag.tn.gov

Rachel B. Mersky                                                    Sunni P. Beville
Monzack Mersky Browder and Hochman, P.A.                            Tristan G. Axelrod
1201 N. Orange Street, Suite 400                                    Brown Rudnick LLP
Wilmington, DE 19801                                                One Financial Center
rmersky@monlaw.com                                                  Boston, MA 02111
                                                                    sbeville@brownrudnick.com
                                                                    taxelrod@brownrudnick.com

Danielle Mason Anderson                                             Jason C. Powell
Miller, Canfield, Paddock and Stone, P.L.C.                         Thomas Reichert
277 S. Rose Street, Suite 5000                                      The Powell Firm, LLC
Kalamazoo, MI 49007                                                 1201 N. Orange Street, Suite 500
andersond@millercanfield.com                                        Wilmington, DE19801
                                                                    jpowell@delawarefirm.com
                                                                    treichert@delawarefirm.com

Stephen W. Spence                                                   Christopher Simon
Baird Mandalas Brockstedt, LLC                                      Kevin S. Mann
1413 Savannah Road, Suite 1                                         Cross & Simon, LLC
Lewes, DE 19958                                                     1105 N. Market Street, Suite 901
sws@bmbde.com                                                       Wilmington, DE 19801
                                                                    csimon@crosslaw.com
                                                                    kmann@crosslaw.com
                      Case 20-10343-LSS     Doc 6248    Filed 09/16/21   Page 12 of 17

                          Boy Scouts of America and Delaware BSA, LLC Service List
                            (All Parties Served Via Email Unless Otherwise Noted)

FIRST CLASS MAIL                                        FIRST CLASS MAIL
Internal Revenue Service                                JPMorgan Chase Bank, NA
c/o Centralized Insolvency Operation                    Attn: Phil Martin
P.O. Box 7346                                           10 S. Dearborn Street
Philadelphia, PA 19101                                  Mail Code Ill-1415
                                                        Chicago, IL 60603

JPMorgan Chase Bank, NA                                 Pension Benefit Guaranty Corporation
c/o Norton Rose Fulbright US LLP                        Attn: Patricia Kelly, CFO
Attn: Louis R. Strubeck, Jr.                            1200 K. Street, N.W.
1301 Avenue of the Americas                             Washington, D.C. 20005
New York, NY 10019-6022                                 Kelly.Patricia@Pbgc.Gov
louis.strubeck@nortonrosefulbright.com

 Raul Diaz                                              FIRST CLASS MAIL
rauldiaz2503@gmail.com                                  The County Commission of Fayette County
                                                        Attn: President
                                                        P.O. Box 307
                                                        Fayetteville, WV 25840



The County Commission of Fayette County                 FIRST CLASS MAIL
c/o Steptoe & Johnson PLLC                              United States Department of Justice
Attn: John Stump, Esq.                                  950 Pennsylvania Avenue, NW
Chase Tower, 8th Floor                                  Room 2242
707 Virginia Street East                                Washington, DC 20530
Charleston, WV 25301
john.stump@steptoe-johnson.com

United States Attorney for Delaware                     Lloyd A. Gura
Attn: David C. Weiss                                    Mound Cotton Wollan & Greengrass LLP
1007 Orange Street, Suite 700                           One New York Plaza, 44th Floor
P.O. Box 2046                                           New York, NY 10004
Wilmington, DE 19899-2046                               lgura@moundcotton.com
usade.ecfbankruptcy@usdoj.gov


Mark D. Plevin                                          Tacie H. Yoon
Crowell & Moring LLP                                    Crowell & Moring LLP
Three Embarcadero Center, 26th Floor                    1001 Pennsylvania Avenue, N.W.
San Francisco, CA 94111                                 Washington, D.C 20004
mplevin@crowell.com                                     tyoon@crowell.com
                      Case 20-10343-LSS        Doc 6248   Filed 09/16/21    Page 13 of 17

                           Boy Scouts of America and Delaware BSA, LLC Service List
                             (All Parties Served Via Email Unless Otherwise Noted)

David M. Klauder                                          Leander L. James
Bielli & Klauder, LLC                                     Craig K. Vernon
1204 N. King Street                                       R. Charlie Beckett
                                                          James, Vernon & Weeks, P.A.
Wilmington, DE 19801                                      1626 Lincoln Way
dklauder@bk-legal.com                                     Coeur d’Alene, ID 83815
                                                          ljames@jvwlaw.net
                                                          cvernon@jvwlaw.net
                                                          rbecckett@jvwlaw.net


John T. Banks                                             William E. McGrath, Jr.
Perdue, Brandon, Fielder, Collins & Mott, L.L.P.          Dilworth Paxson LLP
3301 Northland Drive, Suite 505                           2 Research Way
Austin, TX 78731                                          Princeton, NJ 08540
jbanks@pbfcm.com                                          wmcgrath@dilworthlaw.com


Jerrold K. Guben                                          Justin H. Rucki
O’Connor Playdon Guben & Inouye LLP                       Rucki Fee Review, LLC
Makai Tower, Suite 2400                                   1111 Windon Drive
733 Bishop Street                                         Wilmington, DE 19803
Honolulu, HI 96813                                        justinrucki@ruckifeereview.com
JKG@opgilaw.com


Erin A. West                                              Timothy F. Nixon
Godfrey & Kahn, S.C.                                      Godfrey & Kahn, S.C.
One East Main Street, Suite 500                           200 South Washington Street, Suite 100
P.O. Box 2719                                             Green Bay, WI 54301-4298
Madison, WI 53701-2719                                    tnixon@gklaw.com
ewest@gklaw.com


Michael C. Andolina                                       Daniel R. Lapinski
Matthew E. Linder                                         Motley Rice LLC
White & Case LLP                                          Woodland Falls Corporate Park
111 South Wacker Drive, Suite 5100                        210 Lake Drive East, Suite 101
Chicago, IL 60606-4302                                    Cherry Hill, NJ 08002
mandolina@whitecase.com                                   dlapinski@motleyrice.com
mlinder@whitecase.com

Joseph F. Rice                                            Kevin D. Swenson
Motley Rice LLC                                           Swenson & Shelley, PLLC
28 Bridgeside Blvd.                                       107 South 1470 East, Suite 201
Mount Pleasant, SC 29464                                  St. George, UT 84790
jrice@motleyrice.com                                      Kevin@swensonshelley.com
                      Case 20-10343-LSS     Doc 6248    Filed 09/16/21   Page 14 of 17

                          Boy Scouts of America and Delaware BSA, LLC Service List
                            (All Parties Served Via Email Unless Otherwise Noted)

Edwin Rice                                              David N. Rutt
Elizabeth Brusa                                         Scott G. Wilcox
Bradley Arant Boult Cummings                            Moore & Rutt, P.A.
100 N. Tampa Street, Suite 2200                         122 N. Market Street
Tampa, FL 33602                                         P.O. Box 554
erice@bradley.com                                       Georgetown, DE 19947
ebrusa@bradley.com                                      dnrutt@mooreandrutt.com
                                                        swilcox@mooreandrutt.com
John D. McLaughlin, Jr.                                 Daniel R. Swetnam
Ferry Joseph, P.A,                                      Ice Miller
824 North Market Street, Suite 1000                     Arena District
Wilmington, DE 19801                                    250 West Street
jmclaughlin@ferryjoseph.com                             Columbus, OH 43215
                                                        daniel.swetnam@icemiller.com


David Barnes, Jr.                                       Travis A. McRoberts
Nelson Mullins Riley & Scarborough LLP                  Squire Patton Boggs (US) LLP
101 Constitution Avenue, NW, Suite 900                  2000 McKinney Avenue, Suite 1700
Washington, DC 20001                                    Dallas, TX 75201
david.barnes@nelsonmullins.com                          travis.mcroberts@squirepb.com



Mark A. Salzberg                                        Joseph P. Rusnak
Squire Patton Boggs (US) LLP                            Tune, Entrekin & White, P.C.
2550 M Street, NW                                       UBS Tower, Suite 1700
Washington, DC 20037                                    315 Deaderick Street
mark.salzberg@squirepb.com                              Nashville, TN 37238
                                                        jrusnak@tewlawfirm.com


Steven A. Leyh                                          Jonathan S. Pasternak
Hoover & Slovacek, LLP                                  James B. Glucksman
Galleria Tower II                                       Davidoff Hutcher & Citron LLP
5051 Westheimer, Suite 1200                             605 Third Avenue
Houston, TX 77056                                       New York, NY 10158
leyh@hooverslovacek.com                                 rlr@dhclegal.com
                                                        jbg@dhclegal.com

Joel M. Walker                                          Matthew G. Summers
Nye, Stirling, Hale & Miller LLP                        Chantelle D. McClamb
1145 Bower Hill Road, Suite 104                         Ballard Spahr LLP
Pittsburgh, PA 15243                                    919 N. Market Street, 11th Floor
jmwalker@nshmlaw.com                                    Wilmington, Delaware 19801-3034
                                                        summersm@ballardspahr.com
                                                        mcclambc@ballardspahr.com
                     Case 20-10343-LSS         Doc 6248   Filed 09/16/21   Page 15 of 17

                         Boy Scouts of America and Delaware BSA, LLC Service List
                           (All Parties Served Via Email Unless Otherwise Noted)

Brett Grindrod, Harry Lee, and John O’Connor              Daniel E. Straffi, Jr.
Steptoe & Johnson LLP                                     Straffi & Straffi, LLC
1330 Connecticut Avenue, N.W.                             670 Commons Way
Washington, DC 20036                                      Toms River, NJ 08755
hlee@steptoe.com                                          bkclient@straffilaw.com
joconnor@steptoe.com
bgrindrod@steptoe.com

The Episcopal Diocese of San Diego                        Jeremy W. Ryan
c/o James P. Hill, Esq.                                   D. Ryan Slaugh
Sullivan Hill Rez & Engel                                 Potter Anderson & Corroon LLP
600 B Street, Suite 1700                                  1313 North Market Street, Sixth Floor
San Diego, CA 92101                                       Wilmington, DE 19801
hill@sullivanhill.com                                     jryan@potteranderson.com
                                                          rslaugh@potteranderson.com

Edwin G. Rice                                             J. Chad Edwards
Bradley Arant Boult Cummings LLP                          Ichor Consulting, LLC
100 N. Tampa Street, Suite 2200                           3626 N. Hall Street (Two Oak Lawn), Suite 610
Tampa, FL 33602                                           Dallas, TX 75219
erice@bradley.com                                         chad@ichorconsulting.com
ddecker@bradley.com
ebrusa@bradley.com

Daniel K. Hogan                                           John B. Thomas
Garvan F. McDaniel                                        Allison Fisher
Hogan McDaniel                                            Hicks Thomas LLP
1311 Delaware Avenue                                      700 Louisiana Street, Suite 2300
Wilmington, DE 19806                                      Houston, TX 77002
dkhogan@dkhogan.com                                       jthomas@hicks-thomas.com
gfmcdaniel@dkhogan.com                                    afisher@hicks-thomas.com

Scott D. Cousins                                          Daniel Miller
Cousins Law LLC                                           Walden Macht & Haran LLP
Brandywine Plaza West                                     2532 Justin Lane
1521 West Concord Pike, Suite 301                         Wilmington, DE 19810
Wilmington, DE 19803                                      dmiller@wmhlaw.com
scott.cousins@cousins-law.com


Aimee H. Wagstaff                                         Everett Cygal, David Spector, Joseph Mark Fisher,
Sommer D. Luther                                          Neil Lloyd, Daniel Schufreider, and Jin Yan
Andrus Wagstaff, PC                                       Schiff Hardin LLP
7171 W. Alaska Drive                                      233 South Wacker Drive, Suite 7100
                                                          Chicago, IL 60606
Lakewood, CO 80226
                                                          ecygal@schiffhardin.com; dspector@schiffhardin.com;
aimee.wagstaff@andruswagstaff.com                         mfisher@schiffhardin.com; nlloyd@schiffhardin.com;
sluther@wagstafflawfirm.com                               dschufreider@schiffhardin.com; jyan@schiffhardin.com
                      Case 20-10343-LSS     Doc 6248    Filed 09/16/21   Page 16 of 17

                          Boy Scouts of America and Delaware BSA, LLC Service List
                            (All Parties Served Via Email Unless Otherwise Noted)

Bill Kelleher                                           Irwin Zalkin
Fournaris & Mammarella, P.A.                            Devin Storey
1925 Lovering Avenue                                    Kristian Roggendorf
Wilmington, DE 19806                                    The Zalkin Law Firm, P.C.
                                                        10590 West Ocean Air Drive, #125
BKelleher@gfmlaw.com
                                                        San Diego, CA 92130
                                                        irwin@zalkin.com; devin@zalkin.com; kristian@zalkin.com


Robert D. Cecil, Jr.                                    Bruce D. Celebrezze,
Tybout, Redfearn & Pell                                 Clyde & Co. US LLP
P.O. Box 2092                                           Four Embarcadero Center, Suite 1350
Wilmington, DE 19899-2092                               San Francisco, CA 94111
rcecil@trplaw.com                                       bruce.celebrezze@clydeco.us



Konrad R. Krebs                                         David Christian
Clyde & Co. US LLP                                      David Christian Attorneys LLC
200 Campus Drive, Suite 300                             105 W. Madison Street, Suite 1400
Florham Park, NJ 07932                                  Chicago, IL 60602
konrad.krebs@clydeco.us                                 dchristian@dca.law



Kimberly A. Dougherty                                   Paul Logan
Justice Law Collaborative, LLC                          Post & Schell, P.C.
19 Belmont Street                                       300 Delaware Avenue, Suite 1380
South Easton, MA 02375                                  Wilmington, DE 19801
kim@justicelc.com                                       plogan@postschell.com



Michele M. Betti                                        Iain A. Macdonald
Law Offices of Betti & Associates                       Macdonald | Fernandez LLP
30 Wall Street, 8th Floor                               221 Sansome Street, Third Floor
New York, NY 10005                                      San Francisco, CA 94104-2323
mbettilaw@gmail.com                                     imac@macfern.com



Pamela J. Minetto                                       David L. Lynch
Mound Cotton Wollan & Greengrass LLP                    The Law Office of David L. Lynch, PC
30A Vreeland Road, Suite 210                            72877 Dinah Shore Drive, Suite 103-126
Florham Park, NJ 07932                                  Rancho Mirage, CA 92270
pminetto@moundcotton.com                                dlynch@desertelderlaw.com
                     Case 20-10343-LSS      Doc 6248   Filed 09/16/21   Page 17 of 17

                         Boy Scouts of America and Delaware BSA, LLC Service List
                           (All Parties Served Via Email Unless Otherwise Noted)

Matthew A. Hamermesh                                   Thaddeus J. Weaver
Hangley Aronchick Segal Pudlin & Schiller              Dilworth Paxson LLP
One Logan Square, 27th Floor                           704 King Street, Suite 500
Philadelphia, PA 19103                                 Wilmington, DE 19801
mhamermesh@hangley.com                                 tweaver@dilworthlaw.com



Howard Seife                                           Jihyun Park
Andrew Rosenblatt                                      Squire Patton Boggs (US) LLP
Norton Rose Fulbright US LLP                           1211 Avenue of the Americas, 26th Floor
1301 Avenue of the Americas                            New York, NY 10136
New York, NY 10019-6022                                jihyun.park@squirepb.com
howard.seife@nortonrosefulbright.com
andrew.rosenblatt@nortonrosefulbright.com
